     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 1 of 13

1

2

3                            UNITED STATES DISTRICT COURT

4                          EASTERN DISTRICT OF CALIFORNIA

5

6        CREIGHTON MELAND,                  No.   2:19-cv-02288-JAM-AC
7                      Plaintiff,
8            v.                             ORDER GRANTING DEFENDANT’S
                                            MOTION TO DISMISS
9        ALEX PADILLA, Secretary of
         State of the State of
10       California, in his official
         capacity,
11
                       Defendant.
12

13           This case arises from a dispute over California Senate Bill

14   No. 826 (“SB 826”), which requires publicly held corporations

15   headquartered in the state to include at least one woman on their

16   board of directors.       Creighton Meland (“Plaintiff”) brings this

17   suit against Alex Padilla, California’s Secretary of State

18   (“Defendant”), as a shareholder of OSI Systems, Inc. (“OSI”), a

19   publicly held corporation subject to this law.         See Compl., ECF

20   No. 1.       Plaintiff alleges SB 826 impairs his right to vote for

21   OSI’s board of directors in violation of the Equal Protection

22   Clause and seeks declaratory and injunctive relief.          Id.

23   Defendant moves to dismiss.       Mot., ECF No. 7.

24           For the reasons set forth below, the Court GRANTS

25   Defendant’s motion.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for March 24, 2020.
                                      1
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 2 of 13

1            I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2         Governor Brown signed SB 826 into law on September 30, 2018.

3    Compl. ¶ 6.    It is codified as §§ 301.3 and 2115.5 of the

4    California Corporations Code.       Id.    Under SB 826, any “publicly

5    held domestic or foreign corporation whose principal executive

6    offices . . . are located in California shall have a minimum of

7    one female director on its board.”         Cal. Corp. Code § 301.3(a).

8    The Secretary of State may adopt regulations to implement SB 826

9    and may also impose fines upon violators.           Cal. Corp. Code

10   § 301.3(e)(1).    A first violation may result in a $100,000 fine

11   and any subsequent violations may result in $300,000 fines.            Cal.

12   Corp. Code § 301.3(e)(1)(A)–(B).

13        OSI is a publicly traded corporation headquartered in

14   Hawthorne, California and incorporated in Delaware.           Compl.

15   ¶¶ 17–18.    Thus, it must comply with SB 826.         Id. ¶ 20.    When

16   Plaintiff filed his complaint on November 13, 2019, OSI had a

17   seven-member, all-male board of directors.           Id. ¶ 21.   To comply

18   with SB 826, OSI had to elect a woman to the board by the end of

19   2019 and two more by the end of 2021.         Id.    Plaintiff, a

20   shareholder of OSI, votes on the members of the board of
21   directors.    Id. ¶ 22.   A candidate must receive a plurality of

22   shareholder votes to be elected to the board.           Compl. ¶ 25.

23   Plaintiff alleges SB 826’s requirements contain a sex-based

24   classification that harms shareholder voting rights and violates

25   the Fourteenth Amendment.      Id. ¶¶ 29, 31.       On December 12, 2019,

26   OSI’s shareholders elected a woman, Kelli Bernard (“Bernard”), to
27   the board of directors.      Opp’n at 5.

28        Defendant now moves to dismiss the complaint under Federal
                                           2
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 3 of 13

1    Rules of Civil Procedure 12(b)(1) and 12(b)(6), arguing Plaintiff

2    lacks standing and the case is unripe and moot.         Mot., ECF No. 7.

3    Plaintiff opposes the motion.       Opp’n, ECF No. 13.

4

5                                 II.   OPINION

6         A.    Judicial Notice

7         Defendant requests that the Court take judicial notice

8    of (1) a printout from OSI’s website showing Bernard was

9    elected to the company’s board of directors in December

10   2019; and (2) a copy of OSI’s Form 8-K, filed with the

11   Security Exchange Commission (“SEC”) on December 12, 2019.

12   Request for Judicial Notice (“RJN”), ECF No. 8.         Plaintiff

13   does not acknowledge Defendant’s request for judicial notice

14   in his opposition but does acknowledge Bernard is now a

15   member of the board.     Opp’n at 5.      Rule 201 of the Federal

16   Rules of Evidence allows a court to take judicial notice of

17   an adjudicative fact that is “not subject to reasonable

18   dispute,” because it (1) “is generally known within the

19   trial court’s territorial jurisdiction”; or (2) “can be

20   accurately and readily determined from sources whose
21   accuracy cannot reasonably be questioned.”         Fed. R. Evid.

22   201(a)-(b).

23        “[A]s a general rule, a district court may not consider

24   materials not originally included in the pleadings in deciding a

25   Rule 12 motion . . . [but] it ‘may take judicial notice of

26   matters of public record’ and consider them without converting a
27   Rule 12 motion into one for summary judgment.”         United States v.

28   14.02 Acres of Land, 547 F.3d 943, 955 (9th Cir. 2008) (quoting
                                           3
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 4 of 13

1    Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001)).

2    However, courts may not take judicial notice of “disputed facts

3    stated in public records.”      See Lee, 250 F.3d at 690.      A court

4    may also consider materials incorporated into the complaint.

5    Cotto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir.

6    2010).   The doctrine of incorporation by reference includes

7    “situations where the complaint necessarily relies upon a

8    document or the contents of the document are alleged in a

9    complaint, the document’s authenticity is not in question and

10   there are no disputed issues as to the document’s relevance.”

11   Id.

12         The complaint does not explicitly refer to the printout

13   from OSI’s website, but it contains allegations that OSI does

14   not currently have a woman on its board of directors and that

15   Defendant may fine OSI if a woman is not elected to the board

16   before the end of 2019.      Compl. ¶ 21.    Plaintiff does not

17   contend that the printout is not authentic, nor does he contest

18   its relevance.     Whether Plaintiff has standing is impacted, in

19   part, by whether OSI will in fact be fined for not having a

20   woman on its board.     This suggests that the printout showing a
21   woman is currently on the board, and that OSI will not be fined,

22   is integral to the complaint.       Meanwhile, the Form 8-K is a

23   matter of public record, and therefore, a proper subject of

24   judicial notice.     See Glenbrook Capital Ltd. Partnership v. Kuo,

25   525 F. Supp. 2d 1130, 1137 (N.D. Cal. 2007) (finding the Form 8-

26   K is a “publicly-available document”).
27         Accordingly, the Court GRANTS Defendant’s request for

28   judicial notice of the printout from OSI’s website and the Form
                                           4
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 5 of 13

1    8-K filed with the SEC.

2         B.    Applicable Legal Standards

3               1.    Motion to Dismiss Under Rule 12(b)(1)

4         A Rule 12(b)(1) motion to dismiss tests whether a complaint

5    alleges grounds for federal subject-matter jurisdiction.            See

6    Fed. R. Civ. P. 12(b)(1).      If the plaintiff lacks standing under

7    Article III of the United States Constitution, then the court

8    lacks subject-matter jurisdiction, and the case must be

9    dismissed.    See Steel Vo. v. Citizens for a Better Env’t, 523

10   U.S. 83, 101–02 (1998).      A jurisdictional challenge may be facial

11   or factual.     Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039

12   (9th Cir. 2004).

13        The differences between the two are as the names suggest.

14   When the challenge is facial, the court determines whether the

15   allegations contained in the complaint are sufficient on their

16   face to invoke federal jurisdiction, accepting all material

17   allegations in the complaint as true and construing them in favor

18   of the party asserting jurisdiction.        See Warth v. Seldin, 422

19   U.S. 490, 501 (1975).     By contrast, when the challenge is

20   factual, “the court need not presume the truthfulness of the
21   plaintiff’s allegations,” and can, instead, review extrinsic

22   evidence beyond the complaint without converting a motion to

23   dismiss into one for summary judgment.        Safe Air for Everyone,

24   373 F.3d at 1039.

25        Once a party has moved to dismiss for lack of subject-matter

26   jurisdiction under Rule 12(b)(1), the opposing party bears the
27   burden of establishing the court’s jurisdiction.          See Kokkonen v.

28   Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).
                                           5
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 6 of 13

1               2.     Standing

2         Standing consists “of two related components: the

3    constitutional requirements of Article III and nonconstitutional

4    prudential considerations.”      Franchise Tax Board of Calif. v.

5    Alcan Aluminum LTD., 493 U.S. 331, 335 (1990).         With regard to

6    Article III, “standing is an essential and unchanging part of the

7    case-or-controversy requirement . . . .”        Lujan v. Defs. of

8    Wildlife, 504 U.S. 555, 560 (1992).       Standing is therefore a

9    “threshold question” in “determining the power of the court to

10   entertain the suit.”     Warth, 422 U.S. at 498.      To establish

11   standing, a “plaintiff must have (1) suffered an injury in fact,

12   (2) that is fairly traceable to the challenged conduct of the

13   defendant, and (3) that is likely to be redressed by a favorable

14   judicial decision.”     Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

15   1547 (2016), as revised (May 24, 2016).        At the pleading stage

16   “[i]t is the responsibility of the complainant clearly to allege

17   facts demonstrating that he is a proper party to invoke judicial

18   resolution of the dispute and the exercise of the court’s

19   remedial powers.”     Warth, 422 U.S. at 518.

20        For Plaintiff to have standing, he must first establish an
21   injury in fact.     To do so, Plaintiff must show that he suffered

22   “an invasion of a legally protected interest” that is “concrete

23   and particularized” and “actual or imminent, not conjectural or

24   hypothetical.”    Lujan, 504 U.S., at 560–61.       A concrete injury

25   to the plaintiff must actually exist.        Spokeo, 136 S. Ct., at

26   1548 (citations omitted).      An “[a]bstract injury is not enough.”
27   City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983).              “The

28   plaintiff must show that he has sustained or is immediately in
                                           6
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 7 of 13

1    danger of sustaining some direct injury as the result of the

2    challenged official conduct and . . . .”         As previously

3    mentioned, “the injury or threat of injury must be both real and

4    immediate, not conjectural or hypothetical.”         Id. at 101–02

5    (internal quotation marks and citations omitted).          Moreover, to

6    be particularized, the injury “must affect the plaintiff in a

7    personal and individual way.”          Id. (internal quotation marks and

8    citations omitted).     The injury-in-fact test “requires that the

9    party seeking review be himself among the injured.”          Sierra Club

10   v. Morton, 405 U.S. 727, 734–35 (1972).

11        Meanwhile, the prudential requirements of the standing

12   doctrine require that “the plaintiff generally must assert his

13   own legal rights and interests, and cannot rest his claim to

14   relief on the legal rights or interests of third parties.”

15   (internal quotation marks and citation omitted).          Alcan

16   Aluminum, 493 U.S. at 336.       Related to this principle is the

17   shareholder standing rule.       Id.    “The rule is a longstanding

18   equitable restriction that generally prohibits shareholders from

19   initiating actions to enforce the rights of the corporation

20   unless the corporation’s management has refused to pursue the
21   same action for reasons other than good-faith business

22   judgment.”   Id.    However, a shareholder with a direct, personal

23   interest in a cause of action may bring suit even if the

24   corporation’s rights are also implicated.         Id.

25        C.    Analysis

26              1.      Article III
27        Under the Equal Protection Clause of the Fourteenth

28   Amendment, “[n]o State shall . . . deny to any person within its
                                             7
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 8 of 13

1    jurisdiction the equal protection of the laws.”         U.S. Const.,

2    Amdt. 14, § 1.     Plaintiff alleges SB 826 discriminates on the

3    basis of sex in violation of the Equal Protection Clause.

4    Compl. ¶ 36.     Specifically, Plaintiff argues his Fourteenth

5    Amendment rights are violated because SB 826 “coerces

6    shareholders into voting for a minimum number of female board

7    members, and ‘[a] person required by the government to

8    discriminate by ethnicity or sex against others has standing to

9    challenge the validity of the requirement.’”         Opp’n at 7 (citing

10   Monterey Mechanical Co. v. Wilson, 125 F.3d 702, 707 (9th Cir.

11   1997)).    But Plaintiff has ignored and/or distorted the plain

12   language of SB 826.

13        SB 826 requires publicly held domestic or foreign

14   corporations, with principal executive offices in California, to

15   have a minimum of one female director on its board by the end of

16   2019.     Cal. Corp. Code § 301.3(a).     By the end of 2021, SB 826

17   requires those corporations to increase the number of women on

18   their boards in proportion to the size of their boards.             Cal.

19   Corp. Code § 301.3(b)(1)–(3).       These are the only requirements

20   SB 826 imposes on publicly held corporations.         Meanwhile, SB 826
21   requires two principal actions from the Secretary of State:

22   publication of a report detailing the California corporations

23   with at least one female director; and then later, publication

24   of a report with other related details.        See Cal. Corp. Code §

25   301.3(c)–(d)(1)–(3).     SB 826 permits, but does not require, the

26   Secretary of State to “adopt regulations to implement this
27   section” and “impose fines for violations of this section.”

28   Cal. Corp. Code § 301.3(e)(1).
                                           8
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 9 of 13

1           None of these provisions of SB 826 constitutes an invasion

2    of Plaintiff’s Fourteenth Amendment rights sufficient to

3    establish Article III standing.       Plaintiff’s emphasis on the

4    principle that a person required by the government to

5    discriminate has standing to challenge the requirement misses the

6    mark.   Opp’n at 7 (citing Monterey Mechanical, 125 F.3d at 707).

7    For instance, Monterey Mechanical involved a challenge by a

8    general contractor to a state statute requiring general

9    contractors to subcontract percentages of work to minority,

10   women, and disabled veteran-owned subcontractors.          125 F.3d at

11   704.    The court found that the general contractor had standing to

12   sue, in part, because the law required the general contractor to

13   discriminate against others in order to receive a bid for work.

14   Id. at 707.    There, the statute placed a requirement and a

15   penalty on general contractors, and plaintiff was himself a

16   general contractor.     Here, SB 826 places a requirement and a

17   possible penalty on publicly held corporations, but Plaintiff is

18   not a publicly held corporation.          He is a shareholder.      And that

19   is a distinction with a difference.

20          “Standing doctrine requires us to ask . . . ‘Was this person
21   hurt by the claimed wrongs?’”       Id. (internal quotation marks and

22   citation omitted).     Thus, an injury in fact must affect the

23   plaintiff in a personal and individual way.          Spokeo, 136 S. Ct.,

24   at 1548.   The requirement that corporations subject to SB 826

25   have at least one woman on their board of directors is not

26   imposed on Plaintiff.     Nor is the possible penalty.       Thus,
27   notwithstanding SB 826, Plaintiff, as a shareholder, can vote in

28   shareholder elections as he pleases.          If, at future shareholder
                                           9
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 10 of 13

1    meetings, Plaintiff prefers a male board member nominee, there is

2    nothing in SB 826 preventing him from casting a vote in favor of

3    that nominee.     The provision of SB 826 that requires women to be

4    included on these boards applies only to corporations.           Thus,

5    Plaintiff is not affected by SB 826 in a personal and individual

6    way.    Any invasion of his Fourteenth Amendment rights is too

7    abstract to amount to an “injury in fact.”          Lujan, 504 U.S., at

8    560–61.

9           Moreover, assuming arguendo Plaintiff had established a

10   concrete and particularized invasion of a legally protected

11   interest, he cannot establish his injury is “actual or imminent,

12   not conjectural or hypothetical.”          Id.   Plaintiff alleges that

13   “[b]ecause OSI does not currently have the requisite number of

14   women on its board, the company will be fined . . . .”           Compl.

15   ¶ 30.     This is simply not true.    As acknowledged in Plaintiff’s

16   opposition, OSI now has a woman on its board of directors, see

17   Opp’n at 5, and, thus, will not be fined.          To say nothing of the

18   fact that SB 826 does not actually require fines be imposed by

19   the Secretary of the State.       See Cal. Corp. Code § 301.3(e)(1).

20   Thus, Plaintiff’s alleged injury is purely hypothetical and
21   cannot be recognized by this Court. Indeed, Federal courts cannot

22   issue advisory opinions in hypothetical cases.          Thomas v.

23   Anchorage Equal Rights Comm'n, 220 F.3d 1134, 1138 (9th Cir.

24   2000) (en banc) (The court’s “role is neither to issue advisory

25   opinions nor to declare rights in hypothetical cases, but to

26   adjudicate live cases or controversies consistent with the powers
27   granted the judiciary in Article III of the Constitution.”).

28          In sum, Plaintiff failed to identify a concrete and
                                           10
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 11 of 13

1    particularized injury in fact under the Equal Protection Clause,

2    as required for Article III standing.        Further, Plaintiff’s

3    alleged injury is neither real nor immediate.          Accordingly,

4    Plaintiff lacks Article III standing to bring a claim under the

5    Fourteenth Amendment.

6                2.   Prudential Considerations

7          The doctrine of prudential standing requires the court to

8    consider “whether the plaintiff is asserting her own rights or

9    the rights of third parties.”       Wolfson v. Brammer, 616 F.3d

10   1045, 1056 (9th Cir. 2010).       Thus, for a shareholder to redress

11   an injury to a corporation, the shareholder must have “been

12   injured directly and independently from the corporation.”             RK

13   Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1057 (9th Cir.

14   2002) (internal quotation marks and citation omitted).           For the

15   same reasons Plaintiff does not have Article III standing,

16   Plaintiff does not have prudential standing under the

17   shareholder rule.

18         As explained above, Plaintiff is not injured by SB 826’s

19   requirements.    SB 826 only places requirements on corporations;

20   and only corporations face possible regulations and fines.
21   Consequently, Plaintiff has not and cannot be injured directly

22   and independently from OSI.       To the extent SB 826 influences the

23   way Plaintiff chooses to vote at future shareholder meetings,

24   that influence is “merely incidental to the injury caused to the

25   corporation” by SB 826.      U.S. v. Stonehill, 83 F.3d 1156, 1160

26   (9th Cir. 1996).     Shareholder standing can exist where voting
27   rights have legitimately been impaired.         Shareholder voting

28   rights are legitimately impaired when shareholders are denied
                                           11
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 12 of 13

1    the right to vote on certain issues outright.          See Lapidus v.

2    Hecht, 232 F.3d 679, 683 (9th Cir. 2000) (finding shareholder

3    standing where a corporation prevented shareholders from voting

4    on issues guaranteed to them in the corporation’s registration

5    statement); see also Northstar Financial Advisors, Inc. v.

6    Schwab Investments, 779 F.3d 1036, 1058 (9th Cir. 2015) (finding

7    shareholder standing where shareholders were prevented from

8    voting on an action requiring such a vote).         However, SB 826

9    does not strip Plaintiff of his voting rights.          Nor does it

10   force Plaintiff to vote in any particular manner.

11         Defendant correctly points out that the Court need not

12   determine whether California law or Delaware law applies to the

13   question of whether a shareholder has suffered a direct or

14   derivative injury.     See Reply at 4 (citing Gosset v. Wenaas, 42

15   Cal. 4th 1100, 1119 (2008) (the court need not reach the issue

16   of which state’s laws apply where dismissal of the case occurs

17   under either California or Delaware law)).         Under either,

18   Plaintiff’s claim is derivative of OSI’s.         In California, “the

19   action is derivative . . . if the gravamen of the complaint is

20   injury to the corporation, or to the whole body of its stock or
21   property without any severance or distribution among individual

22   holders . . . .”     Jones v. H.F. Ahmanson & Co., 1 Cal.3d 93, 106

23   (1969) (internal quotation marks and citations omitted). In

24   Delaware, the courts ask: “Who suffered the alleged harm—the

25   corporation or the suing stockholder individually—and who would

26   receive the benefit of the recovery or other remedy?”           Tooley v.
27   Donaldson, Lufkin & Jenrette, Inc., 845 A.2d 1031, 1035 (Del.

28   2004).   As in California, “[t]he stockholder’s claimed direct
                                           12
     Case 2:19-cv-02288-JAM-AC Document 16 Filed 04/20/20 Page 13 of 13

1    injury must be independent of any alleged injury to the

2    corporation.”    Id. at 1039.

3          Again, SB 826 does not impair Plaintiff’s voting rights.

4    Plaintiff has not suffered an injury separate and apart from an

5    injury to OSI.     Accordingly, Plaintiff also lacks shareholder

6    standing to bring a claim under the Fourteenth Amendment. The

7    Court DISMISSES Plaintiff’s complaint WITHOUT PREJUDICE.

8

9                                 III.    ORDER

10         For the reasons set forth above, Plaintiff lacks standing to

11   pursue his claim and the suit is DISMISSED WITHOUT PREJUDICE.

12   See Fleck & Assocs., Inc. v. City of Phoenix, 471 F.3d 1100,

13   1106-07 (9th Cir. 2006) (holding that dismissal for lack of

14   standing should be without prejudice).

15         Because Plaintiff lacks standing, the Court need not address

16   whether Plaintiff adequately stated a claim under Rule 12(b)(6).

17   Id. at 1102 (“Because [the plaintiff] lacked standing . . . the

18   district court lacked subject matter jurisdiction and should have

19   dismissed the complaint on that ground alone.”).          Defendant’s

20   Motion to Dismiss is therefore GRANTED.
21         IT IS SO ORDERED.

22   Dated: April 20, 2020

23

24

25

26
27

28
                                           13
